

114 S1345 IS: Access to Quality Diabetes Education Act of 2015
U.S. Senate
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1345IN THE SENATE OF THE UNITED STATESMay 14, 2015Mrs. Shaheen (for herself, Ms. Klobuchar, Mr. Franken, and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to improve access to diabetes self-management
			 training by authorizing certified diabetes educators to provide diabetes
			 self-management training services, including as part of telehealth
			 services, under part B of the Medicare program.
	
 1.Short titleThis Act may be cited as the Access to Quality Diabetes Education Act of 2015. 2.FindingsCongress makes the following findings:
 (1)The Centers for Disease Control and Prevention (hereinafter CDC) report that nearly 29,000,000 Americans have diabetes, in addition to an estimated 86,000,000 Americans who have prediabetes, an increase of 34,000,000 Americans with either diabetes or prediabetes since 2008. People with prediabetes are at increased risk of developing Type 2 diabetes or cardiovascular disease.
 (2)Diabetes impacts 9.3 percent of all Americans and 12.3 percent of American adults. The CDC estimates that as many as 1 in 3 Americans will have diabetes by 2050 if current trends continue.
 (3)According to the American Diabetes Association, the total costs of diagnosed diabetes have risen to $245 billion in 2012 from $174 billion in 2007, when the cost was last examined by the CDC. This figure represents a 41 percent increase over a five-year period.
 (4)One in 3 Medicare dollars is currently spent on people with diabetes. (5)There were 11.3 million diabetes related emergency room visits in 2008, compared with 9.5 million in 2000, an increase of 11 percent.
 (6)According to the CDC, health care providers are finding statistically significant increases in the prevalence of Type 2 diabetes in children and adolescents.
 (7)Diabetes self-management training (hereinafter DSMT), also called diabetes education, provides critical knowledge and skills training to patients with diabetes, helping them manage medications, address nutritional issues, facilitate diabetes-related problem solving, and make other critical lifestyle changes to effectively manage their diabetes. Evidence shows that individuals participating in DSMT programs are able to progress along the continuum necessary to make sustained behavioral changes in order to manage their diabetes.
 (8)A certified diabetes educator is a State licensed or registered health care professional who specializes in helping people with diabetes develop the self-management skills needed to stay healthy and avoid costly acute complications and emergency care, as well as debilitating secondary conditions caused by diabetes.
 (9)Diabetes self-management training has been proven effective in helping to reduce the risks and complications of diabetes and is a vital component of an overall diabetes treatment regimen. Patients who have received training from a certified diabetes educator are better able to implement the treatment plan received from a physician skilled in diabetes treatment.
 (10)Lifestyle changes, such as those taught by certified diabetes educators, directly contribute to better glycemic control and reduced complications from diabetes. Evidence shows that the potential for prevention of the most serious medical complications caused by diabetes to be as high as 90 percent (blindness), 85 percent (amputations), and 50 percent (heart disease and stroke) with proper medical treatment and active self-management.
 (11)In recognition of the important role of DSMT programs, the CDC in 2012 awarded funding to expand the National Diabetes Prevention Program to help prevent the onset of Type 2 diabetes for individuals at high risk.
 (12)The net savings to the Medicare program of ensuring that beneficiaries have access to quality DSMT is estimated to be $2,000,000,000 over 10 years.
 (13)Despite its effectiveness in reducing diabetes-related complications and associated costs, diabetes self-management training has been recognized by the Centers for Medicare & Medicaid Services as an underutilized Medicare benefit, even after more than a decade of coverage.
 (14)Enhancing access to diabetes self-management training programs that are certified as necessary by the patient’s treating physician and taught by certified diabetes educators is an important public policy goal that can help improve health outcomes, ensure quality, and reduce escalating diabetes-related health costs.
			3.Recognition of certified diabetes educators as authorized providers of Medicare diabetes outpatient
			 self-management training services
 (a)In generalSection 1861(qq) of the Social Security Act (42 U.S.C. 1395x(qq)) is amended— (1)in paragraph (1), by striking by a certified provider (as described in paragraph (2)(A)) in an outpatient setting and inserting in an outpatient setting by a certified diabetes educator (as defined in paragraph (3)) or by a certified provider (as described in paragraph (2)(A)); and
 (2)by adding at the end the following new paragraphs:  (3)For purposes of paragraph (1), the term certified diabetes educator means an individual—
 (A)who is licensed or registered by the State in which the services are performed as a certified diabetes educator; or
 (B)who— (i)is licensed or registered by the State in which the services are performed as a health care professional;
 (ii)specializes in teaching individuals with diabetes to develop the necessary skills and knowledge to manage the individual’s diabetic condition; and
 (iii)is certified as a diabetes educator by a recognized certifying body (as defined in paragraph (4)). (4)For purposes of paragraph (3)(B)(iii), the term recognized certifying body means a certifying body for diabetes educators which is recognized by the Secretary as authorized to grant certification of diabetes educators for purposes of this subsection pursuant to standards established by the Secretary..
 (b)Treatment as a practitioner, including for telehealth servicesSection 1842(b)(18)(C) of the such Act (42 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new clause:
				
 (vii)A certified diabetes educator (as defined in section 1861(qq)(3)).. (c)GAO study and report (1)StudyThe Comptroller General of the United States shall conduct a study to identify the barriers that exist for Medicare beneficiaries with diabetes in accessing diabetes self-management training services under the Medicare program, including economic and geographic barriers and availability of appropriate referrals and access to adequate and qualified providers.
 (2)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the study conducted under paragraph (1).
				(d)AHRQ development of recommendations for outreach methods and report
 (1)Development of recommendationsThe Director of the Agency for Healthcare Research and Quality shall, through use of a workshop and other appropriate means, develop a series of recommendations on effective outreach methods to educate physicians and other health care providers as well as the public about the benefits of diabetes self-management training in order to promote better health outcomes for patients with diabetes.
 (2)ReportNot later than 1 year after the date of the enactment of this Act, the Director of the Agency for Healthcare Research and Quality shall submit to Congress a report on the recommendations developed under paragraph (1).
 (e)Effective dateThe amendments made by this section shall apply to items and services furnished after the end of the 12-month period beginning on the date of the enactment of this Act.